Citation Nr: 1749956	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  09-24 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 10 percent disabling.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The appellant had active service from October 2002 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The Board remanded the claim in October 2012 for additional development.


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's PTSD has resulted in mild social and occupational impairment.

2.  The Veteran's service-connected disabilities do not preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for PTSD have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 4.7, 4.124(a), 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The criteria for the assignment of a TDIU are not met.  38 U.S.C.A. § 1155, 5103, 5107 (West 2014); 38 C.F.R. § 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD has been rated as 10 percent disabling under DC 9411.  A 10 percent rating is assigned when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  

The next higher 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A maximum 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

In this case, in December 2015, the Veteran informed the RO that he did not wish to attend a VA examination to assess the severity of his PTSD.  While he did not formally withdraw his claim in writing, he stated that he no longer wished to pursue a claim for increased rating.  38 C.F.R. § 20.204(b).  

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  See 38 C.F.R. § 3.655.  The current claim is in conjunction with an original compensation claim, thus the Board will rate the claim based upon the evidence of record.

On March 2008 VA examination, the Veteran was assessed to suffer from painful re-experiencing of his service stressors that resulted in some difficulty with irritability in his home life.  It was concluded, however, that he appeared to be functioning well at work and school.  In that regard, he reported that he was currently in school full-time to become a nurse and was working as a nurse assistant, and that he was doing well at school and at work.  While he did experience a number of psychiatric symptoms, to include nightmares two to three times per week, difficulty in crowded places, an emotional numbness, and anger and irritability, he also reported that he was married and doing well occupationally.  His mental status examination showed that he was somewhat guarded, with neutral mood.  He was otherwise mentally intact.  

The Board has taken into consideration the Veteran's previous statements that his PTSD is worse than the current 10 percent rating.  However, the March 2008 VA examiner determined that the Veteran's PTSD symptoms mildly impacted his social and occupational functioning.  Thus, while he does suffer from PTSD symptoms described above, the medical evidence does not demonstrate that his symptoms  result in an intermittent inability to complete occupational tasks, as outlined by the higher rating.  It is also significant that in December 2015, the Veteran stated that he did not wish to seek a higher rating for his PTSD. 

The Board has also considered the Veteran's statements during the appeal period, namely in September 2008 when he reported that he had panic attacks three times per week, difficulty relating to others, trouble remembering complex commands, and other symptoms listed in the higher ratings.  However, these statements are inconsistent with his report of symptoms on March 2008 VA examination.  They also conflict with the VA treatment records reflecting that in September 2011, the Veteran's PTSD was assessed to be mild.  He was documented to suffer from some issues with irritability, but such did not interfere with his daily functioning.  While the Board remanded the claim in 2012 in order to rectify these inconsistencies, the Veteran did not report to the exam, as explained above. 

Accordingly, based upon the above, the Board finds that the criteria necessary for a higher rating for PTSD has not been met, and thus the claim must be denied.

TDIU

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. § 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The regulatory scheme for a total rating for an award of a TDIU when, due to service-connected disabilities, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  For the purposes of finding one 60 percent disability or one 40 percent disability in combination, disabilities resulting from a common etiology, affecting one or both lower extremities or affecting a single body system will be considered as one disability.  38 C.F.R. § 3.340, 3.341, 4.16(a).  It is also the policy of the VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (b).  Where the veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16 (a), an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16 (b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

In this case, the Veteran does not meet the schedular criteria for a TDIU.  Thus, the Board must determine whether he meets the criteria for consideration on an extraschedular basis. 

However, in April 2016, the Veteran reported that he was employed full-time as a physician and stated that he did not wish to pursue a claim for TDIU.  That being so, he did not provide the VA with a withdrawal in writing as was requested.  38 C.F.R. § 20.204(b).  Given that the Veteran works full-time, and that he has not otherwise submitted any specific information regarding unemployment during the appeal period, the Board finds that his claim for a TDIU must be denied.


ORDER

A rating in excess of 10 percent for PTSD is denied.

A TDIU is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


